DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 19-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al [US 2002/0130627 A1] in view of Morgan [2] et al [US 2004/0160199 A1] and further in view of Pan et al [US 2018/0114800 A1] and further in view of Kumar et al [US 2018/0033768 A1].
In regards to claim 19. Morgan discloses a light emitting diode (LED) package (Fig. 2, 32 & Paragraph [0175]), comprising: at least one LED (Fig. 2, 32 & Paragraph [0081]); and an active electrical element (Fig. 2, 34 & Paragraph [0083]) configured to alter a driving condition of the at least one LED (Fig. 2, 32 & Paragraph [0081]) according to input signals (Fig. 2, 43 to 34 & Paragraph [0096]) received from an external source (Fig. 2, 43), 
Morgan does not specify wherein the active electrical element is further configured to monitor, store, and output one or more operating conditions of the LED package to the external source.
Morgan [2] discloses wherein the active electrical element (Fig. 3, 100 & Paragraph [0171]) is further configured to monitor (Paragraph [0171]), store (Paragraph [0184]), and output one or more operating conditions of the LED package (Fig. 3, 104a-e) to the external source (Fig. 3, 300 & Paragraph [0184]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Morgan with wherein the active electrical element is further configured to monitor, store, and output one or more operating conditions of the LED package to the external source for purpose of provide addressing schemes that enable easier relation between the physical location of a lighting unit and its virtual location by providing it a control signal and monitoring the calibration values dynamically from time to time to avoid catastrophic damage to lighting system as disclosed by Morgan [2] (Paragraph [0269 & 0171]).
Morgan in view of Morgan [2] does not specify a submount; at least one LED mounted on the submount; an active electrical element on the submount, wherein the at least one LED and the active electrical element are arranged between the submount and the primary mounting face of the LED pixel.
Pan discloses a submount (Fig. 5G, 550); at least one LED (Fig. 5G, 512) mounted on the submount (Fig. 5G, 550); an active electrical element on the submount (Fig. 5G, 550), wherein the at least one LED (Fig. 5G, 512) and the active electrical element (Fig. 5G, 524, 520, 522) are arranged between the submount (Fig. 5G, 550) and the primary mounting (Fig. 5G, outside of 550) face of the LED (Fig. 5G, 512) pixel (Abstract).
(Paragraph [0068]).
Morgan in view of Morgan [2] and further in view of Pan does not specify wherein electrical connections for the active electrical element comprise bond pads that are on a primary mounting face of the LED pixel
Kumar discloses wherein the electrical connections (Fig. 6b, 622) for the active electrical element (Fig. 6e, 610 & Paragraph [0061]) comprise bond pads (Fig. 6b, 621) that are on a primary mounting face of the LED (Fig. 6e, 630) pixel (Paragraph [0022])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Morgan with wherein electrical connections for the active electrical element comprise bond pads that are on a primary mounting face of the LED pixel for purpose of achieves a solder interconnection that is strong, robust and electrical interconnections between the chip terminals against the glass backplane as disclosed by Kumar (Paragraph [0058]).
In regards to claim 20. Morgan in view of Morgan [2], in view of Pan and further in view of Kumar discloses the LED pixel (Kumar: Paragraph [0022]) of claim 19, wherein the active electrical element comprises a thermal management element (Fig. 8, 92 & Paragraph [0129]) that is configured to at least one of monitoring and reporting (Fig. 8, 46) an operating temperature (Paragraph [0132]) of the LED package (Fig. 8, 24).
In regards to claim 21. Morgan in view of Morgan [2], in view of Pan and further in view of Kumar discloses the LED pixel (Kumar: Paragraph [0022]) of claim 19, wherein the active electrical element comprises a detector element (Morgan: Fig. 8, 92) that is configured to perform at least one of monitoring (Morgan: Paragraph [0129-132]) and reporting an operating voltage or current (Morgan: Paragraph [0132]) of the at least one LED (Morgan: Fig. 8, 24).
Claims 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al [US 2002/0130627 A1] in view of Pan et al [US 2018/0114800 A1] and further in view of Kumar et al [US 2018/0033768 A1].
In regards to claim 22. Morgan discloses a light emitting diode (LED) package (Fig. 2, 32 & Paragraph [0175]), comprising: at least one LED (Fig. 2, 32 & Paragraph [0081]); and an active electrical element (Fig. 2, 34 & Paragraph [0083]) configured to alter a driving condition of the at least one LED (Fig. 2, 32 & Paragraph [0081]) according to input signals (Fig. 2, 43 to 34 & Paragraph [0096]) received from an external source (Fig. 2, 43), 
Morgan does not specify in Fig. 2 wherein the active electrical element comprises a detector signal conditioning element that is configured to detect light impingement upon the LED package.
Morgan discloses in Fig. 8 wherein the active electrical element (Fig. 8) comprises a detector signal conditioning element (Fig. 8, 92 & Paragraph [0129]) that is configured to detect light impingement (Paragraph [0132]) upon the LED package (Fig. 8, 24).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Morgan of Fig. 2 with wherein the active electrical element comprises a detector signal conditioning element that is configured to detect light impingement upon the LED package for purpose of maintain safe operation of the light source and reduce power consumption as disclosed by Morgan in Fig. 8 using light sensor (Paragraph [0132-133]).
Morgan in view of Morgan [2] does not specify a submount; at least one LED mounted on the submount; an active electrical element on the submount, wherein the at least one LED and the active electrical element are arranged between the submount and the primary mounting face of the LED pixel.
Pan discloses a submount (Fig. 5G, 550); at least one LED (Fig. 5G, 512) mounted on the submount (Fig. 5G, 550); an active electrical element (Fig. 5G, 524, 520, 522) on the submount (Fig. 5G, 550), wherein the at least one LED (Fig. 5G, 512) and the active electrical element (Fig. 5G, 524, 520, 522) are arranged between the submount (Fig. 5G, 550) and the primary mounting (Fig. 5G, outside of 550) face of the LED (Fig. 5G, 512) pixel (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Morgan with a submount; at least one LED mounted on the submount; an active electrical element on the submount, wherein the at least one LED and the active electrical element are arranged between the submount and the primary mounting face of the LED pixel for purpose of with extremely high efficiency to save energy as disclosed by Pan (Paragraph [0068]).
Morgan in view of Morgan [2] and further in view of Pan does not specify wherein electrical connections for the active electrical element comprise bond pads that are on a primary mounting face of the LED pixel
Kumar discloses wherein the electrical connections (Fig. 6b, 622) for the active electrical element (Fig. 6e, 610 & Paragraph [0061]) comprise bond pads (Fig. 6b, 621) that are on a primary mounting face of the LED (Fig. 6e, 630) pixel (Paragraph [0022])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Morgan with wherein electrical connections for the active electrical element comprise bond pads that are on a primary mounting face of the LED pixel for purpose of achieves a solder interconnection that is strong, robust and electrical interconnections between the chip terminals against the glass backplane as disclosed by Kumar (Paragraph [0058]).
In regards to claim 24. Morgan discloses the LED pixel (Kumar: Paragraph [0022]) of claim 22, wherein the at least one LED (Morgan: Fig. 8, 24) is configured to input a signal to the detector signal conditioning element (Morgan: Fig. 8, 92 & Paragraph [0129]) based on the light impingement (Morgan: Paragraph [0132]).
In regards to claim 25. Morgan in view of Pan in view of Kumar discloses the LED pixel (Kumar: Paragraph [0022]) of claim 22, wherein the at least one LED (Morgan: Fig. 8, 24) is configured to provide light emission from the LED package (Morgan: Fig. 8, 24) and input a signal to the detector signal conditioning element (Morgan: Fig. 8, 92 & Paragraph [0129]) based on the light impingement (Morgan: Paragraph [0132]).
Claim 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al [US 2002/0130627 A1] in view of Pan et al [US 2018/0114800 A1] in view of Kumar et al [US 2018/0033768 A1] and further view of Chang et al [US 2015/0377695 A1]
In regards to claim 23. Morgan in view of Pan in view of Kumar discloses the LED pixel (Kumar: Paragraph [0022]) of claim 22, 
Morgan in view of Pan in view of Kumar does not specify wherein a photodiode is configured to input a signal to the detector signal conditioning element based on the light impingement.
Chang discloses wherein a photodiode (Fig. 20, 128) is configured to input a signal to the detector signal conditioning element (Fig. 20, 145-147) based on the light impingement (Paragraph [0216-233]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Morgan in view of Pan in view of Kumar with a photodiode is configured to input a signal to the detector signal conditioning element based on the light impingement for purpose of calibrating and compensating individual LEDs within an LED illumination device, so as to accurately maintain a desired luminous flux and a desired chromaticity for the illumination device over changes in temperature, changes in drive current and over time, as the LEDs age as disclosed by Chang (Paragraph [0015]).
In regards to claim 26. Morgan in view of Pan in view of Kumar and further view of Chang discloses the LED pixel (Kumar: Paragraph [0022]) of claim 22, wherein the at least one LED (Morgan Fig. 8, 24) is configured to provide light emission from the LED package (Morgan Fig. 8, 24) and the detector signal conditioning elements (Morgan Fig. 8, 92 & Paragraph [0129]) configured to receive the light impingement during a setup procedure (Morgan Paragraph [0129-132]).
Morgan in view of Pan in view of Kumar does not specify wherein the at least one LED is configured to provide light emission from the LED package and the detector signal conditioning element is configured to receive a signal corresponding to the light impingement
Chang discloses wherein the at least one LED (Fig. 20, 126(a)) is configured to provide light emission from the LED package (Fig. 20, 126(a)) and the detector signal conditioning element is (Fig. 20, 145-147) configured to receive a signal corresponding to the light impingement (Paragraph [0216-233])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Morgan in view of Pan in view of Kumar with the at least one LED is configured to provide light emission from the LED package and the detector signal conditioning element is configured to receive a signal corresponding to the light impingement during a setup procedure for purpose of calibrating and compensating individual LEDs within an LED illumination device, so as to accurately maintain a desired luminous flux and a desired chromaticity for the illumination device over changes in temperature, changes in drive current and over time, as the LEDs age as disclosed by Chang (Paragraph [0015]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844